     Case 4:10-cv-00969-Y Document 38 Filed 05/27/20   Page 1 of 2 PageID 259



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                        FORTH WORTH DIVISION

TILON LASHON CARTER,                     §
     Petitioner,                         §
                                         §
v.                                       § Civil Action No. 4:10-cv-00969-Y
                                         §
LORIE DAVIS,                             §
Director, Texas Department of            §
Criminal Justice, Correctional           §
Institutions Division,                   §
Respondent.                              §

         RESPONDENT’S NOTICE OF APPEARANCE OF COUNSEL

        This notice is filed to inform the Court that the undersigned attorney

will be acting as lead counsel in this case.

                                      Respectfully submitted,

                                      KEN PAXTON
                                      Attorney General of Texas

                                      JEFFREY C. MATEER
                                      First Assistant Attorney General

                                      MARK PENLEY
                                      Deputy Attorney General
                                      for Criminal Justice

                                      EDWARD L. MARSHALL
                                      Chief, Criminal Appeals Division

                                        s/ Erich Dryden
                                      *ERICH DRYDEN
*Lead Counsel                         Assistant Attorney General
                                      State Bar No. 24008786
  Case 4:10-cv-00969-Y Document 38 Filed 05/27/20     Page 2 of 2 PageID 260



                                     P. O. Box 12548, Capitol Station
                                     Austin, Texas 78711
                                     (512) 936-1400
                                     Facsimile No. (512) 936-1280

                                     ATTORNEYS FOR RESPONDENT


                        CERTIFICATE OF SERVICE

      I do hereby certify that on May 27, 2020, I electronically filed the
foregoing pleading with the Clerk of the Court for the U.S. District Court,
Northern District of Texas, using the electronic case-filing system of the Court.
The electronic case-filing system sent a “Notice of Electronic Filing” to the
following attorney of record, who consented in writing to accept this notice as
service of this document by electronic means:


Robin Norris
Attorney at Law
2408 Fir St
El Paso, TX 79925
(915) 590-4446
robinnorris@sbcglobal.net

Jeremy Don Schepers-FDP
Assistant Federal Public Defender
525 Griffin Square, Suite 629
Dallas, TX 75202
(214) 767-2746
Jeremy_Schepers@fd.org


                                      s/ Erich Dryden
                                     ERICH DRYDEN
                                     Assistant Attorney General
